Citation Nr: 0727007	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative changes, currently rated as 40 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to further disposition of the 
claims.  In this regard, it does not appear that the veteran 
was provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claim for an increased evaluation for his low back 
disability.  Since this case is being returned for other 
development set forth below, this matter can be addressed at 
that time.  

The Board is also of the opinion that an additional VA 
examination is necessary in this case.  The veteran contends 
that his service-connected low back disability is manifested 
by neurological impairment and that he therefore meets the 
criteria for a rating in excess of 40 percent.  He asserts 
that this disability should be evaluation under the criteria 
for intervertebral disc syndrome.  

The record reflects that the veteran has complained of 
numbness and a sensation of weakness that radiates from his 
back into his left lower extremity.  It is unclear, however, 
whether these complaints are related to the veteran's 
service-connected low back disability or whether they are 
related to his history of transient ischemic attacks.  
Records dated in May 2005 show that the veteran was felt to 
have L5 radiculopathy related to a transient ischemic attack.  
A December 2004 letter from the veteran's private physician, 
however, indicates that the veteran's transient ischemic 
attack was felt to have aggravated the veteran's 
service-connected back disability, such that the neurological 
impairment was a part of the disability for which the veteran 
had been service-connected.  Also, a VA MRI of the lumbar 
spine performed in May 2006 disclosed finding that included 
disc bulging.  Because it remains unclear whether any 
neurological deficits are related to the veteran's service-
connected low back disability, the Board finds that an 
additional VA examination is necessary in order to fairly 
adjudicate the merits of the veteran's claim. 

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claim for 
an increased rating for a low back disability, as the 
resolution of that claim might have bearing upon the claim 
for a TDIU rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should provide notice to 
the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection 
with his claim for an increased 
evaluation for his low back disability.  

2.  The veteran should be contacted and 
asked whether he has received treatment 
for his service connected back disability 
since the date of his BVA hearing in June 
2006.  If the veteran reports any such 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  The examiner should specifically 
state whether intervertebral disc 
syndrome is present, and if so, whether 
it is causally or etiologically related 
to the veteran's service connected low 
back disability.  The examiner should 
attempt to differentiate any neurological 
impairment that is related to his 
service-connected low back disability and 
any related to the history of transient 
ischemic attacks.  If the neurological 
impairment is found to be related to the 
veteran's history of transient ischemic 
attacks, the examiner should opine as to 
whether such has aggravated the veteran's 
service-connected back disability.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the veteran's 
service-connected back disability 
produces in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
back disability.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



